          Case 1:15-cv-07488-CM-RWL Document 905 Filed 10/24/19 Page 1 of 6




BRUCE E. GERSTEIN                 GARWIN GERSTEIN & FISHER LLP                         SIDNEY L. GARWIN
SCOTT W. FISHER                              COUNSELORS AT LAW                           (1908-1980)
JOSEPH OPPER                                                                                    --
NOAH H. SILVERMAN
                                              WALL STREET PLAZA                        ANNA TYDNIOUK
KIMBERLY M. HENNINGS
                                           88 PINE STREET, 10TH FLOOR                  AAKRUTI VAKHARIA
ELENA K. CHAN                                NEW YORK, N.Y. 10005
JONATHAN M. GERSTEIN                           TEL: (212) 398-0055
DAN LITVIN
                                              FAX: (212) 764-6620



                                             October 24, 2019

   Via ECF

   The Honorable Colleen McMahon
   United States District Court
   Southern District of New York
   500 Pearl Street, Room 2550
   New York, New York 10007

            RE:        In re Namenda Direct Purchaser Antitrust Litig., No. 15-cv-07488-CM-RWL

   Dear Judge McMahon:

           Plaintiffs write in response to Forest’s October 23, 2019 letter (“Forest Letter”) (ECF No.
   901). As set out below, Forest’s requests should be rejected because the issues raised in its letter
   have already been decisively addressed by the Court in Plaintiffs’ favor, in some cases multiple
   times. Furthermore, Plaintiffs affirmatively request that the Court require Forest to stipulate to
   certain facts about Sun and Mylan’s readiness to launch earlier in the But-For-World, consistent
   with Forest’s statements at the pretrial conference and the stipulation that Forest has agreed to
   stipulate for two other generics.

            Disclosures to the FTC and DOJ

            For a third time, Forest seeks to resurrect whether it may introduce evidence or argument
   that it submitted the Lexapro Amendment to the Federal Trade Commission (“FTC”) and the
   Department of Justice (“DOJ”). Specifically, Forest seeks to introduce DTX-778, a letter from
   its lawyers at Davis Polk to the FTC and DOJ enclosing the Namenda patent settlement with
   Mylan and the Lexapro Amendment. DTX-778_001. The Court flatly rejected such evidence
   during the final pre-trial conference, after having already done so in its Order Disposing of
   Motions in Limine. See Tr. 72:1-2 (Oct. 10, 2019) (“403, probative value outweighed by
   potential for prejudice. End of story.”); Order Disposing of Motions in Limine, ECF No. 859 at
   18 (“Should [Forest] attempt to [introduce FTC or DOJ submissions], it will be foreclosed.”).

           Forest says that it wants to introduce DTX-778 to rebut the notion that they “hid” the
   terms of the reverse payment. Forest Letter, ECF No. 901; Tr. 67:7-11 (“if you are making a
   reverse payment you are not going to tell people.”). That is a strawman argument, because as
   Plaintiffs have acknowledged (and the Court noted during the final pre-trial conference)
      Case 1:15-cv-07488-CM-RWL Document 905 Filed 10/24/19 Page 2 of 6



Plaintiffs are not arguing that Forest hid the Lexapro Amendment from the world. Tr. 65:19-21.
(Oct. 10, 2019) (“Ms. Wilkinson, no one has said under-the-table, they have openly made the
payment. The issue is what was the purpose of the payment, the real purpose of the payment.”).

        But even if Plaintiffs were making this argument, Forest’s submission of the Namenda
patent settlement and Lexapro Amendment to the FTC/DOJ would not prove that Forest
disclosed those agreements to the world. Interestingly, in submitting those agreements to the
FTC/DOJ, Forest specifically requested that they be treated as confidential for all purposes. See
DTX-778 at 001-002 (“request[ing] that the Department of Justice and Federal Trade
Commission treat the [Lexapro Amendment and Namenda patent settlement] as confidential
under . . . 15 U.S.C. § 57b-2(c) and 16 C.F.R. § 4.10, and Section 1114 of Subtitle B of Title XI
of the MMA,” which exempts MMA filings from disclosure under FOIA.).

        Forest’s obvious purpose in seeking to use DTX-778 is to have the jury infer that by
taking no action, the FTC and DOJ found no antitrust problem. The FTC, however, is very clear
that “any suggestion by drug companies to courts or others that FTC inaction indicates that the
agreement presents no antitrust problem would be inaccurate and improper.”1 See also Pub. L.
No. 108-173, 117 Stat. 2006 at 2463 (“any failure of the Assistant Attorney General or the
Commission to take action[] under this subtitle shall not at any time bar any proceeding or any
action with respect to any agreement between a brand name drug company and a generic drug
applicant . . . under any other provision of law.”).

        While Forest denied at the pretrial conference any intention to cause the jury to draw the
impermissible conclusion that the FTC or DOJ “blessed” the agreements (Tr. 67-69), Forest’s
recent conduct undercuts that assertion. For example, Forest has proposed to play video
testimony from both Mylan’s lawyer and Forest’s lawyer that the agreements were not only
submitted to the DOJ and FTC, but also that those agencies are charged with enforcing the
nation’s antitrust laws, and those agencies never raised any objections to the settlement
agreement. So Forest has proposed to use testimony from two witnesses to put the lack of DOJ
or FTC objections squarely in front of the jury.

       Moreover, Forest has objected to the redaction of text in the various generic patent
settlements regarding FTC and DOJ review, and potential agency objections. Settlement terms
concerning prospective obligations to submit MMA material to the FTC and DOJ are not
probative of the ultimate “fact of” their submission, or probative of whether Forest engaged in a
pay-for-delay deal with Mylan. See Forest Letter, ECF No. 901 at 3. If the ultimate “fact of”
submission is truly what Forest is hoping to establish (and not the improper inference), then it
should have no objection to redaction of those irrelevant terms. See, e.g., Ex. 1 (exemplar
settlement excerpts highlighting the text Forest has refused to agree to redact). Accordingly, in
addition to reaffirming its Order disposing of Plaintiffs’ Mot. in Limine No. 9, and its clear ruling

1
 See FTC, Frequently Asked Questions About Filing Agreements with the FTC Pursuant to the
Medicare Prescription Drug, Improvement and Modernization Act of 2003,
https://www.ftc.gov/system/files/attachments/competition-policy-
guidance/mma_pharmaceutical_agreement_filing_faq_6-6-19.pdf, last accessed Oct. 23, 2019.
(Emphasis added.)

                                                 2
      Case 1:15-cv-07488-CM-RWL Document 905 Filed 10/24/19 Page 3 of 6



at the final pre-trial conference, the Court should also order the redaction of references to agency
review from all documents to be used in this trial.

        Further, the issue of disclosure to FTC/DOJ is irrelevant because whether the Lexapro
Amendment was secret or public is not probative in this case of whether it was the vehicle
through which Forest conveyed a reverse payment to Mylan. Your Honor suggested that Forest
would certainly have disclosed to the world the Lexapro Amendment in a 10-K. Tr. 70:25-71:11
(Oct. 10, 2019). Interestingly, Plaintiffs have been unable to find any such public disclosure.
Nevertheless, Forest could have shouted the terms of its reverse payment from the rooftops via a
press-release, and filed it publicly with the SEC just like the defendants in In re Niaspan
Antitrust Litigation. See, e.g., “Kos and Barr Announce Definitive Co-Promotion,
Manufacturing, and Settlement Agreements.” (publicly disclosing reverse payments).2 But doing
so would have no impact on the ultimate issue in this case, which is whether the Lexapro
Amendment was a large and unjustified payment to Mylan to drop its challenge to the Namenda
patent.

         The Court repeatedly recognized the irrelevance of whether a reverse payment was or
was not disclosed, and also the improper and statutorily proscribed inference the jury would
inevitably draw from evidence about Forest’s MMA submission. Tr.; 68:14-22 (“whether it got
sent, I view, as having minimal probative value, the fact that they were sent to the F.T.C. and the
Justice Department. So, the jury will undoubtedly wonder, well, did the F.T.C. or the Justice
Department do anything in response to this? And the answer will be no . . . And the jury could
very well think, well, then what could possibly be wrong with it?”).

         While the Court initially discussed a possible stipulation concerning the fact-of Forest’s
filing the Lexapro Amendment with the FTC and DOJ, it ultimately decided that there is no
sense to such a stipulation, where the fact to be agreed-to “means nothing,” (i.e., it has no
evidentiary value under Fed. R. Evid. 402), but where its prejudicial impact is clear. Tr. 69:16;
72:1-2 (“403, probative value outweighed by potential for prejudice. End of story.”).
Accordingly, Plaintiffs have declined to assent to the form of stipulation Forest proposed, and
Forest’s proposed jury instruction (Forest Letter, ECF No. 901 at 3) would, in FTC’s words, be
“inaccurate and improper.”

         Finally, Plaintiffs would be remiss if they failed to point out that Forest’s intended use of
DTX-778 seeks to use privilege as both a sword and a shield. At the final pre-trial conference,
Forest’s counsel expressly injected attorney advice, arguing that “[Forest] ha[d] legal advice
that said this would be better for you to do, it doesn’t require them to put the deal in.”). Tr. 69:2-
3 (Oct. 10, 2019) (emphasis added). Forest’s counsel was incorrect on the facts. Compare 117
Stat. at 2462 (requiring submission of agreements “otherwise related” to Hatch-Waxman
settlements) to Tr. 66:23 (“Of course they’re linked.”). But inaccuracies aside, there is no surer
way to waive privilege than to explicitly invoke advice of counsel. Pearlstein v. Blackberry Ltd.,
No. 13-CV-07060 (CM)(KHP), 2019 U.S. Dist. LEXIS 45098, at *19-20 (S.D.N.Y. Mar. 19,


2
 https://www.sec.gov/Archives/edgar/data/1018952/000095014405003858/g94486exv99w1.htm,
last accessed Oct. 23, 2019.

                                                  3
      Case 1:15-cv-07488-CM-RWL Document 905 Filed 10/24/19 Page 4 of 6



2019) (“A party cannot assert reliance on counsel as a defense . . . without waiving privilege.”)
(collecting cases).

         Plaintiffs explained to Forest’s counsel that in light of its express reliance on counsel to
explain the purpose of DTX-778, Forest would have to waive privilege. Perplexingly, Forest
responded by confirming that the letter represents its counsel’s subjective views about the
requirements of the law. Ex. 2 at 2 (“Ms. Wilkinson was simply referring to DTX-778, which is
a letter from counsel at Davis Polk to DOJ/FTC stating that the Lexapro amendment did not
need to be provided . . .”) (emphasis added). Forest’s distinction, if there is one, makes no
difference. Moreover, Ms. Wilkinson’s statement clearly did not simply invoke the statement
made by Forest’s counsel in the letter to the DOJ/FTC, but rather her statement invoked the
actual advice of counsel that Forest received. There is no way for Plaintiffs to test Ms.
Wilkinson’s statement to the Court about that advice of counsel and the statement made by
Forest’s counsel to the DOJ/FTC (DTX-778 at 001 -- “Although we [Davis Polk] do not believe
that the following documents must be submitted . . .”) -- without reviewing the actual advice that
Forest internally received from Davis Polk and possibly other lawyers.

References to Orchid’s Side Deal

          The Court could not have been clearer that references to Namenda patent settlement side-
deals other than the challenged Lexapro Amendment are out of the case. Specifically, at the final
pre-trial conference, Forest’s Counsel argued that the jury could draw inferences from the fact
that Orchid also received a “side-deal,” concerning the drug ceftaroline, in connection with its
Namenda patent settlement. The Court firmly determined such evidence to be “403. It will [be]
absolutely incomprehensible to the jury. Any probative value is outweighed by the – no. Forget
it. It is not coming in. All right? It is not coming in.” Tr. 51:13-16 (Oct. 10, 2019). See also
id. at 57:7-8 (“Orchid document so it is not going to come in, not admitted.”). Plaintiffs see
absolutely no ambiguity in the Court’s determinations and we have accordingly asked Forest to
agree to redact references to the ceftaroline “side deal,” which Fed. R. Evid. 403 clearly
precludes, from PX-1534. The fact that Orchid signed a ceftaroline deal with its Namenda patent
settlement has no bearing on whether the Lexapro Amendment was a large and unjustified
reverse payment to Mylan.

Forest’s Proposed Claim Construction Summary

       Plaintiffs cannot agree to Forest’s proposed 1006 claim construction summary exhibit
because (1) it is directly contrary to both the Court’s ruling at the pretrial conference and Forest’s
agreement to abide by that ruling; and (2) Defendants’ chart is inaccurate in various respects.

       First, after considering the parties’ arguments at the pretrial conference, the Court ruled:
“You can have Forest’s proposed construction, Mylan’s proposed construction, Court’s
construction, period, the end, and you can make arguments from that.” Tr. 33:23-34:1. After
unsuccessfully pressing for admission of the claim construction opinions, Forest agreed to “work
with [Plaintiffs] on such a chart.” Id. at 34:25-35:1 (emphasis added). The chart that the Court
ordered, and to which the parties agreed, is attached to Forest’s letter as “Ex. C, DPPs’ Proposed
1006 Claim Construction Chart.” It includes the very three columns – “Forest Proposal,”

                                                  4
      Case 1:15-cv-07488-CM-RWL Document 905 Filed 10/24/19 Page 5 of 6



“Mylan Proposal,” and “Adopted Construction” – that the Court ordered; nothing more and
nothing less.

       Forest’s argument that the jury cannot learn the “actual [claim construction] language
from the underlying court orders” (Forest Letter, ECF No. 901 at 2) is a non-sequitur. The
Court’s ruling at the pretrial conference was that the chart would include a column with the
“Court’s construction.” Tr. 33:23-34:1. According to Forest, the jury cannot learn the
construction adopted by Judge Sleet because this Court held that “not a word of the [claim
construction] opinion is going to come in.” Id. 33:23-24. Forest has confused the concepts of an
inadmissible claim construction “opinion” explaining the reasoning for a court’s decision and the
admissible claim construction “order” merely setting forth the adopted constructions of claim
terms. Judge Sleet’s claim construction “order” – as opposed to his inadmissible claim
construction “opinion” – is already in evidence as PX-1400. Moreover, there was never any
discussion – nor any agreement by Plaintiffs – to include a column corresponding to the report
and recommendation or a particularly confusing column titled “Appeal?” as reflected in Forest’s
proposed chart.

         Forest’s recognition that Judge Sleet’s claim construction was an albatross around its
neck in the underlying patent litigation is nowhere more clearly exposed than Forest’s statement
that “[t]he precise language that Judges Stark or Sleet used in their opinions is not material for
purposes of what the jury must decide.” (Forest Letter, ECF No. 901 at 2). If Forest truly
believed the adopted claim constructions favored its interests, Forest would of course
immediately endeavor to include them, rather than affirmatively seeking to exclude them, from
the summary chart.

        Second, Forest’s proposed claim construction summary exhibit is also unacceptable
because it is riddled with inaccuracies in Forest’s favor. In drafting their proposed chart,
Plaintiffs’ relied on (1) Forest’s claim construction brief for the chart column titled “Forest
Proposal” (Namenda Patent Litigation ECF No. 223, attached as Ex. 3); (2) the generics’ claim
construction brief for the chart column titled “Mylan Proposal” (Namenda Patent Litigation ECF
No. 222, attached as Ex. 4); and (3) Judge Sleet’s claim construction order (PX-1400) for the
chart column titled “Adopted Construction” (PX-1400 and Namenda Patent Litigation ECF No.
426, attached as Ex. 5). Forest has not disputed the accuracy of Plaintiffs’ proposed chart
entries, as reflected on Forest’s Ex. C.

        In contrast, as Plaintiffs have twice told Forest, the entries in Forest’s chart (Forest’s Ex.
B) contain inaccuracies. 10-21-2019 Email (attached as Ex. 6) (correcting cell entries in Forest’s
proposed chart); 10-23-2019 Email (attached as Ex. 7) (reminding Forest that there are
“inaccuracies” after Forest failed to address them following the 10-21-2019 email). But in its
zeal to portray the final claim construction as a “win,” Forest has introduced – and refused to
correct – these numerous inaccuracies. For example, regarding the term “treatment of
Alzheimer’s disease,” Forest’s chart is an outright mischaracterization. Forest’s chart represents
that Forest proposed “treatment of cerebral ischemia after Alzheimer’s disease” and that Judges
Stark and Sleet “adopted Forest’s construction.” Forest Ex. B at 4. In actual fact, Judge Sleet
rejected Forest’s proposal, ruling that the term would “incorporate[] by inference” his
construction of “Alzheimer’s disease” but otherwise receive its “plain and ordinary meaning.”

                                                  5
      Case 1:15-cv-07488-CM-RWL Document 905 Filed 10/24/19 Page 6 of 6



PX-1400 at 2. Accordingly, Judge Sleet outright refused to adopt Forest’s proposal to include
the concept of “cerebral ischemia” in the term. Similarly, for the term “effective amount,” Forest
misstates its own proposed construction, which actually included the word “treatment” at the
end. Namenda Patent Litigation ECF No. 223 at 40. Forest’s proposed construction was
ultimately modified to remove the term “treatment.” PX-1400 at 2. As a result, the statement in
Forest’s proposed chart that Judges Stark and Sleet “adopted Forest’s construction” is not
accurate (although Judge Stark purported to adopt Forest’s proposed construction in DX-15 at
26-27). As yet another example, Forest’s chart reflects that for the terms “prevention of cerebral
ischemia” and “amount effective to prevent degeneration and loss of nerve cells after ischemia,”
Judge Stark and Judge Sleet “Adopted Neither Party’s Construction” but provides zero insight
into what construction they did adopt, and therefore is not helpful in any respect to the jury.

       There are numerous additional errors and problems in Forest’s chart, which Plaintiffs can
provide if desired.

Forest Should Be Required to Enter into Ready-to-Launch stipulations for Sun and Mylan

        During the final pretrial conference, the Court observed, and Forest agreed, that the issue
of generic manufacturers being earlier ready to launch in the but-for world was not a contested
issue in the case. See Tr. 18:23-19:11 (“THE COURT: I didn’t really think there was an issue
about ready to launch. MS. WILKINSON: Right. * * * THE COURT: There are things that
you can stipulate to. That was the one that really occurred to me, was ready to launch. MS.
WILKINSON: Yes. We’ll talk after court today and see what we can come up with.”).

        While Forest agreed during the pretrial conference to stipulate to these issues, Forest has
reversed course and refused to stipulate the issue entirely out of the case. For two generics (DRL
and Amneal), for which there would be live testimony, the most that Forest will agree to are fact
stipulations (finalized and soon to be signed and presented to the Court) that distill their
testimony into about a dozen facts each, that the Court can read to the jury. Having eliminated
the live witnesses, for two other generics (Sun and Mylan), Forest refuses to enter into similar
stipulations, and will instead require that their videotaped testimony be played to the jury. While
Forest explains that video is not a burden to the witnesses, Plaintiffs’ view is that it is a burden to
the jury and the Court to lengthen this trial on an issue that Forest previously agreed is not
genuinely contested. The Court should require Forest to enter into ready-to-launch stipulations
for Sun and Mylan, and should consider holding Forest to its earlier commitment and require the
parties to stipulate the issue out of the case altogether.



                                                       Respectfully,

                                                       /s/ Bruce E. Gerstein
                                                       Bruce E. Gerstein




                                                  6
